IN THE SUPREME COURT OF THE STATE OF NEVADA


                 RICHARD W. TANNERY,                                  No. 68537
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                                                                             FILED
                 CLARK; AND THE HONORABLE                                    JAN 2 7 2016
                 RONALD J. ISRAEL, DISTRICT
                                                                           TRACE K. LINDEMAN
                 JUDGE,                                                 CLERK OF SUPREME COURT
                                                                        BY
                 Respondents,                                                DEPUTY CLERK

                    and
                 ZIGMUNT A. AMARETTI; AND
                 MCDONALD ADRAS LLC,
                 Real Parties in Interest.

                                     ORDER DISMISSING PETITION
                            Cause appearing, petitioner's motion for a voluntary dismissal
                 of the writ petition in this matter is granted. The petition for a writ of
                 mandamus is dismissed. NRAP 42(b).
                            It is so ORDERED.

                                                          CLERK OF THE SUPREME COURT
                                                          TRACE K. LINDEMAN

                                                           BY:


                 cc:   Hon. Ronald J. Israel, District Judge
                       Hon.
                       Lansford Levitt, Settlement Judge
                       Tannery Law Office
                       Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                       Donath & Medrala Prof. LLC
                       Eighth District Court Clerk

 SUPREME COURT
            OF
      NEVADA


CLERK'S ORDER

 101-1947

                                                                                    1 -02-826
                                                                                     (6